DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Resilient compensating element in claim 1-4 is being interpreted as figure 2, element 10 as described on page 16.
Connecting element in claims 1, 5, and 6 is being interpreted as figure 2, all elements that make up element 9 as described on pages 7 and 13.
Fixing device in claims 1 and 6 is being interpreted as figure 2, screw 91 as described on pages 7 and 13.
Drive unit in claims 10 and 13 is being interpreted as figure 1, motor 8 as described on page 13.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 17 include the new matter of an outer annular support surface and an inner radial annular surface.  In the original specification and in figure 2, the outer annular support surface and an inner radial annular surface would appear to be labeled as annular support surface 23 and the radially internal annular surface 73, respectively.  For the purposes of examination, it will be assumed that elements 23 and 73 teach each of these new elements.  However, this interpretation is solely for the purposes of examination and these limitation will be considered to be new matter.  

Claims 2-16 and 18-19 are rejected under 35 U.S.C. 112(a) based on their dependence on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fullemann (USPN 3,044,684).

Regarding claim 17, Fullemann teaches a centrifugal pump (figure 1, all; title) for conveying a fluid (column 1, lines 13-15), comprising: 
a housing (figure 1, element 12) having an outer annular support surface (figure 2, element 64 creates this support surface in element 58), and an inlet (for figure 2, the entrance is to the left of the figure, element 31) and an outlet (for figure 2, the entrance is to the right of the figure, element 48) for the fluid (column 2, lines 69-70);
an impeller (figure 2, element 26 and 28) arranged in the housing and configured to rotate about an axial direction (column 2, lines 60-64) to convey the fluid from the inlet to the outlet (column 2, lines 69-70; column 3, lines 73-75);
a shaft (figure 2, element 24) extending in an axial direction and configured to drive the impeller (column 2, lines 60-69);
a stationary guide (figure 2, elements 36, 38, 40, and 42; column 2, line 71- column 3, line 2) having an inner radial annular surface (figure 2, element 70 creates this surface in element 36), and being configured to guide the fluid from the impeller to the outlet (column 3, lines 2-11), the stationary guide being connected to the housing (column 3, lines 12-17); and 
a resilient compensating element (figure 2, element 60 and all elements comprising 60; column 3, lines 12-72) disposed between the outer annular support surface of the housing and the inner radial annular surface of the stationary guide (figure 2, element 60 is between elements 36 and 58 and the surface described by elements 64 and 70), the resilient compensating element being arranged around the shaft (figure 2, element 60 is arranged around element 24) and configured to hold the stationary guide in a centered position with respect to the impeller upon radial relative movement of the stationary guide relative to the housing (column 3, lines 55-70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fullemann (USPN 3,044,684) in view of Grzina (USPN 4,566,850).

Regarding claim 1, Fullemann teaches a centrifugal pump (figure 1, all; title) for conveying a fluid (column 1, lines 13-15), comprising: 
a housing (figure 1, element 12) having an outer annular support surface (figure 2, element 64 creates this support surface in element 58), and an inlet (for figure 2, the entrance is to the left of the figure, element 31) and an outlet (for figure 2, the entrance is to the right of the figure, element 48) for the fluid (column 2, lines 69-70);
an impeller (figure 2, element 26 and 28) arranged in the housing and configured to rotate about an axial direction (column 2, lines 60-64) to convey the fluid from the inlet to the outlet (column 2, lines 69-70; column 3, lines 73-75);
a shaft (figure 2, element 24) extending in an axial direction and configured to drive the impeller (column 2, lines 60-69);
a stationary guide (figure 2, elements 36, 38, 40, and 42; column 2, line 71- column 3, line 2) having an inner radial annular surface (figure 2, element 70 creates this surface in element 36), and being configured to guide the fluid from the impeller to the outlet (column 3, lines 2-11), the stationary guide being connected to the housing (column 3, lines 12-17); and
a resilient compensating element (figure 2, element 60 and all elements comprising 60; column 3, lines 12-72) disposed between the outer annular support surface of the housing and the inner radial annular surface of the stationary guide (figure 2, element 60 is between elements 36 and 58 and the 
a sleeve (figure 2, element 30) arranged in an axial bore (figure 2, element 20) in the housing (figure 2, element 12), and 
a fixing device (figure 2, the end of element 24 and element 33) extending through a central longitudinal passage in the sleeve (figure 2, the location of elements 24 and 33 is in the central longitudinal passage of 30; column 2, lines 55-70). 

Fullemann is silent with respect to the centrifugal pump further comprising a plurality of connecting elements fixing the stationary guide to the housing with respect to the axial direction, each connecting element configured to enable radial relative movement between the housing and the stationary guide, and 
the fixing device extending into another of the housing or the stationary guide to fix the stationary guide, and 
the sleeve having an outer diameter which is smaller than an inner diameter of the axial bore, so that an annular gap is formed between the sleeve and a wall limiting the axial bore. 
 
Grzina teaches a centrifugal pump further comprising a plurality of connecting elements (figure 3, all; column 1, lines 38-40; column 1, line 62 – column 2, line 9) fixing the stationary guide to the housing with respect to the axial direction (column 1, line 68 – column 2, line 1; figure 3, element 12), each connecting element configured to enable radial relative movement between the housing and the stationary guide (column 1, line 68 – column 2, line 6), and 
comprising a sleeve (figure 3, elements 12, 10, and 21 combined) arranged in an axial bore (figure 3, element 9) in the housing or in the stationary guide (figure 3, element 2), and 

the sleeve having an outer diameter, which is smaller than an inner diameter of the axial bore (figure 3, outer diameter of 12 where it abuts 10 is less than the inner diameter of 9), so that an annular gap is formed between the sleeve and a wall limiting the axial bore (figure 3, see gap between 12 and 9 above 10). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connectors of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 2, Fullemann teaches the centrifugal pump according to claim 1, wherein the resilient compensating element is annular (column 3, lines 29-32).

Regarding claim 3, Fullemann teaches the centrifugal pump according to claim 1, wherein the resilient compensating element comprises a first contact surface (figure 2, element 68 abuts 36) and a second contact surface (figure 2, element 62 abuts 64), 
the first contact surface abutting the stationary guide (column 3, lines 48-52) and the second contact surface abutting the housing (column 3, lines 29-32) and 


Regarding claim 4, Fullemann teaches the centrifugal pump according to claim 1, wherein the resilient compensating element comprises a first transverse leg (figure 2, the part of 68 that holds bolts 74; column 3, lines 54-56) configured to contact the stationary guide (figure 2, element 60 contacts 36 in multiple locations) and a second transverse leg (figure 2, element 62) configured to contact the housing (figure 2, element 62 contacts groove 64; column 3, lines 29-37), 
the first transverse leg and the second transverse leg connected to each other by a longitudinal leg extending in the axial direction (figure 2;  the body of element 68 extends axially from element 62 to the part of 68 that holds elements 74).

Regarding claim 5, Fullemann teaches the centrifugal pump according to claim 17, further comprising a plurality of connecting elements configured to reduce axial movement between the housing and stationary guide and enable radial relative movement between the housing and the guide device (column 3, lines 32-48).  

Fullemann is silent with respect to the centrifugal pump further comprising a plurality of connecting elements fixing the stationary guide to the housing with respect to the axial direction. 
 
Grzina teaches a centrifugal pump further comprising a plurality of connecting elements (figure 3, all; column 1, lines 38-40; column 1, line 62 – column 2, line 9) fixing the stationary guide to the housing with respect to the axial direction (column 1, line 68 – column 2, line 1; figure 3, element 12), each connecting element configured to enable radial relative movement between the housing and the stationary guide (column 1, line 68 – column 2, line 6).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connectors of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 6, the modified device of Fullemann teaches the centrifugal pump according to claim 5.  

Fullemann is silent with regards to each connecting element comprising a sleeve arranged in an axial bore in the housing or in the stationary guide, and a fixing device configured to fix the stationary guide, the fixing device extending through the sleeve and the sleeve having an outer diameter, which is smaller than an inner diameter of the axial bore, so that an annular gap is formed between the sleeve and a wall limiting the axial bore.

Grzina teaches each connecting element comprising a sleeve (figure 3, elements 12, 10, and 21 combined) arranged in an axial bore (figure 3, element 9) in the housing or in the stationary guide (figure 3, element 2), and a fixing device (figure 3, bolts between 12 and 2 (not numbered) configured to fix the stationary guide (column 1, lines 68 – column 2, line 1), the fixing device extending through the sleeve (figure 3, bolts extend though element 12) and the sleeve having an outer diameter, which is smaller than an inner diameter of the axial bore (figure 3, outer diameter of 12 where it abuts 10 is less than the inner 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connector of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide device, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 7, the modified device of Fullemann teaches the centrifugal pump according to claim 6.  

Fullemann is silent with regards to each sleeve having a length in the axial direction, which is larger than a length of the axial bore, in which the sleeve is arranged, and each sleeve has a flange at one axial end thereof, the flange having an outer diameter, which is larger than the inner diameter of the axial bore, in which the sleeve is arranged.

Grzina teaches each sleeve having a length in the axial direction, which is larger than a length of the axial bore, in which the sleeve is arranged (figure 3, the length of 12, 10, and 21 is longer than the depth of 9 to shoulder 11), and each sleeve has a flange at one axial end thereof (figure 3, flange is around the outside of 12 above 2), the flange having an outer diameter, which is larger than the inner 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connector of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide device, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide device would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 8, the modified device of Fullemann teaches the centrifugal pump according to claim 7.  

Fullemann is silent with regards to each sleeve being configured and arranged such that in the axial direction an axial gap is formed between the flange and the housing or the stationary guide, in which the axial bore is provided, so as to prevent abutting of the flange with the housing or the stationary guide.

Grzina teaches each sleeve being configured and arranged such that in the axial direction an axial gap is formed between the flange and the housing or the stationary guide, in which the axial bore is provided (figure 3, see gap between the bottom of 12 and the top of 2 where the bolts connect the two elements), so as to prevent abutting of the flange with the housing or the stationary guide (figure 3, the top of 2 and the bottom of 12 are not abutting).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connector of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 10, Fullemann teaches the centrifugal pump according to claim 1, further comprising a drive unit (column 2, lines 60-64) configured to drive the impeller, the drive unit being connected to the shaft, and arranged in the housing (column 2, lines 60-64).

Regarding claim 11, Fullemann teaches the centrifugal pump according to claim 1, wherein the housing is a pressure housing (column 1, lines 37-41; column 3, lines 73-75).

Regarding claim 18, the modified device of Fullemann teaches the centrifugal pump according to claim 1.  

Fullemann is silent with regards to each sleeve having a length in the axial direction, which is larger than a length of the axial bore, in which the sleeve is arranged, and each sleeve has a flange at one axial end thereof, the flange having an outer diameter, which is larger than the inner diameter of the axial bore, in which the sleeve is arranged.

Grzina teaches each sleeve having a length in the axial direction, which is larger than a length of the axial bore, in which the sleeve is arranged (figure 3, the length of 12, 10, and 21 is longer than the depth of 9 to shoulder 11), and each sleeve has a flange at one axial end thereof (figure 3, flange is around the outside of 12 above 2), the flange having an outer diameter, which is larger than the inner diameter of the axial bore, in which the sleeve is arranged (figure 3, the outer diameter of 12 is larger than the inner diameter of 9 above 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connector of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide device, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide device would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Regarding claim 19, the modified device of Fullemann teaches the centrifugal pump according to claim 18.  

Fullemann is silent with regards to each sleeve being configured and arranged such that in the axial direction an axial gap is formed between the flange and the housing or the stationary guide, in which the axial bore is provided, so as to prevent abutting of the flange with the housing or the stationary guide.

Grzina teaches each sleeve being configured and arranged such that in the axial direction an axial gap is formed between the flange and the housing or the stationary guide, in which the axial bore is 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the connector of Grzina on the centrifugal pump of Fullemann since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Fullemann and Grzina each teach a centrifugal pump with some combination of a stationary guide, vane, or liner that guides the fluid towards the outlet of the pump.  Both inventors have realized that attaching this guide to the casing of the pump and preventing rotational or axial movement while still allowing for radial movement between the casing and the guide is advantageous since this allows for the pump parts to expand in response to increasing temperatures, as stated in column 1, lines 26-31 of Grzina.  Using Grzina’s method of using screws and a sleeve as the connecting elements while not limiting the expansion of the stationary guide would be obvious to one of ordinary skill in the art to use on the pump of Fullemann if fixing the stationary guide in this way was desired.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fullemann (USPN 3,044,684) in view of Grzina (USPN 4,566,850) as applied to claim 1 above, and further in view of Urban (USPN 5,207,560).

Regarding claim 9, Fullemann teaches the centrifugal pump according to claim 1.

Fullemann is silent as to wherein the impeller or the stationary guide is made of a different material than the housing.

Urban teaches a centrifugal pump wherein the impeller or the stationary guide is made of a different material than the housing (column 5, lines 54-59).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to design the pump of Fullemann using appropriate materials for the impeller, stationary guide, and housing, as taught by Urban, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fullemann (USPN 3,044,684) in view of Grzina (USPN 4,566,850) as applied to claim 1 above, and further in view of MacArthur (USPN 8,252,169).

Regarding claim 12, Fullemann teaches the centrifugal pump according to claim 1.  

Fullemann is silent with regards to the pump being designed for a fluid having a temperature of more than 400 degrees C.

MacArthur teaches the pump being designed for a fluid having a temperature of more than 400 degrees C (column 7, lines 34-49).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to design the pump of Fullemann to pump fluids having a temperature of more than 400 degrees C, as taught by MacArthur since doing so would be an example of applying a known technique to a known product ready for improvement to yield predictable results.  In this case, MacArthur states that the fluid pumped in the system is between 400 and 440 degrees C.  Therefore, it would be obvious to one of ordinary skill in the art to choose appropriate elements for a pump as taught by Fullemann that could withstand temperature above 400 degrees C. 

Regarding claim 15, Fullemann teaches the centrifugal pump according to claim 1.  

Fullemann is silent as to the use of the centrifugal pump of claim 1 specifically that the pump is a boiler circulation pump or an ebullating pump configured to circulate a process fluid.

MacArthur teaches a pump that is a boiler circulation pump or an ebullating pump configured to circulate a process fluid (figure 1, elements 20 and 26; column 7, lines 43-49).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the pump of Fullemann to use as an ebullating pump that circulates a fluid as taught by MacArthur would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, one of ordinary skill in the art would be able to pick the centrifugal pump of Fullemann to use in the system of MacArthur if the pumps specification met the requirements of the system.  Additionally, it is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim, see In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974).

Regarding claim 16, Fullemann teaches the centrifugal pump according to claim 11.  

Fullemann is silent as to the pressure housing being configured to operate at an operating pressure of at least 200 bar.

MacArthur teaches that the pressure housing of the pump is configured to operate at an operating pressure of at least 200 bar (column 7, lines 21-49).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to design the pump of Fullemann to pump fluids having a pressure of at least 200 bar, as taught by MacArthur since doing so would be an example of applying a known technique to a known product ready for improvement to yield predictable results.  In this case, MacArthur states that the hydrogen . 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fullemann (USPN 3,044,684) in view of Grzina (USPN 4,566,850) as applied to claim 1 above, and further in view of Fortino (PG Pub 2013/0301787).

Regarding claim 13, Fullemann teaches the centrifugal pump according to claim 1, further comprising a driver (column 2, lines 60-64).  

Fullemann is silent as to the driver being arranged below the impeller with respect to a vertical direction.

Fortino explicitly teaches a pump further comprising a driver arranged below the impeller with respect to a vertical direction (figure 6, elements 52 and 54 drive 42, and elements 52 and 54 are shown below element 42 in the figure).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to design the pump of Fullemann with the driver below the impeller, as taught by Fortino since doing so would be an example of rearranging the parts of the pumps.  Fullemann discloses the claimed invention except for the driver being arranged below the impeller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the pump vertically so that the driver is below the impeller with respect to the vertical direction, as is taught by Fortino, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14, Fullemann teaches the centrifugal pump according to claim 1.  

Fullemann is silent as to the impeller of the pump being a radial impeller.

Fortino explicitly teaches the impeller of a centrifugal pump is a radial impeller (paragraph 40 states that a radial impeller is also known as a centrifugal impeller).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to design the pumps of Fullemann and Fortino with a radial impeller, as is explicitly taught by Fortino since doing so would be an example of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Fortino states that any one of multiple impeller types may be used in the pump.  Therefore, it would be obvious to one of ordinary skill in the art to design a centrifugal pump of Fullemann with a radial impeller since that would allow for optimization of the flow characteristics of the pump.  

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments, see pages 8-10, filed January 20, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims.

Regarding applicant’s argument that Grzina fails to teach a fixing device extending through a central longitudinal passage of a sleeve into the housing or the stationary guide, this limitation, using the broadest reasonable interpretation is now being taught by Fullemann.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an outer annular support surface of the housing that is disposed radially within an inner radial annular surface of the stationary guide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747